Citation Nr: 1103393	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1972 to 
November 1974.  He died in October 2008.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran died in October 2008 from the effects of ischemic 
heart disease, hypertension (HTN), coronary artery disease (CAD), 
congestive heart failure and diabetes.

2.  During the Veteran's lifetime, service connection was not 
established for any disability.

3.  Neither ischemic heart disease, HTN, CAD, congestive heart 
failure nor diabetes was present during active service or 
manifested within one year of the Veteran's discharge from active 
service, and none of the disorders was etiologically related to 
the Veteran's active service.






CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the 
Veteran's death.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The timing requirement enunciated 
in Pelegrini applies equally to the effective-date element of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, in the context of a claim for service connection for cause 
of death, 38 U.S.C.A. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In November 2008, prior to the initial adjudication of the claim, 
the RO sent the appellant VCAA notice advising her of the 
elements to establish entitlement to DIC benefits.  The notice 
described the respective duties of VA and the claimant in 
obtaining evidence.  In October 2009, during the course of the 
appeal, the RO sent the appellant a letter providing appropriate  
notice with respect to the effective-date element of the claim.  
Although these letters did not specifically inform the claimant 
that service connection was not in effect for any condition at 
the time of the Veteran's death, in the statement of the case, 
the RO identified the conditions causing the Veteran's death and 
pointed out that service connection was not in effect for any 
condition at the time of his death.  

Although the October 2009 letter was sent after the initial 
adjudication of the claim, the Board finds there is no prejudice 
to the appellant in proceeding at this point with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide earlier notice with respect 
to that element of the claim is no more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) are associated with the file.  
The certificate of death and post-service treatment records are 
also of record.  As discussed below, in a brief submitted in 
October 2010, the appellant's representative argued that further 
development was required to obtain a copy of a Line of Duty 
Investigation report and any other documents related to an in-
service incident of frostbite of the Veteran's feet in Germany.  
The Board finds that further development is not warranted as STRs 
are associated with the file and do not show treatment for or a 
diagnosis of frostbite.  Moreover, there is no medical evidence 
of record linking frostbite or any other foot condition to the 
certified causes of the Veteran's.  Neither the appellant nor her 
representative has identified additional outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA medical opinion addressing 
whether the cause of the Veteran's death was related to service 
has been obtained.  The Board has determined that VA is not 
obliged to obtain a medical opinion because there is no competent 
evidence suggesting that the Veteran's fatal ischemic heart 
disease, HTN, CAD, congestive heart failure or diabetes was 
related to service.  See 38 C.F.R. §§ 3.159(c)(4), 3.328, 20.901 
(2009); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

Where a veteran served for at least 90 days during a period of 
war and manifests diabetes mellitus or cardiovascular disease, 
including hypertension, to a degree of 10 percent within one year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.  

Analysis

According to the certificate of death the Veteran died in October 
2008 from ischemic heart disease with underlying HTN and CAD.  
Diabetes and congestive heart failure are listed as contributing 
factors to the cause of death.

As a threshold matter, the Board notes the Veteran was not 
service-connected for any disability during his lifetime.  

The Veteran's STRs show no treatment for or diagnosis of any of 
the aforementioned causes of his death.

The earliest medical evidence of any heart disorder consists of a 
VA nursing emergency room (ER) assessment in August 2007 in which 
the Veteran complained of chest pain and passing out.  He was 
admitted and discharged from the ER the same day with 
instructions to follow up with his treating physician. 

VAMC records in 2007 and 2008 show that the Veteran was noted as 
having a history of congestive heart failure; diabetes; and 
recurrent diabetic foot ulcers.

On review of the evidence above, the Board finds there is no 
competent evidence of the presence of any of the disorders 
implicated in the Veteran's death until many years following his 
discharge from service.  Moreover, there is no competent evidence 
suggesting that any of the disorders were related to the 
Veteran's active service.

VA must also consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the Board 
has carefully considered the lay evidence presented by the 
appellant in the form of correspondence to VA in which it was 
generally asserted that the Veteran's military service caused his 
death.  Specifically, the appellant argues that the Veteran's 
death was related to an in-service incident of frostbite of his 
feet that occurred in Germany.  In a brief submitted in October 
2010, the appellant's representative argues that the Veteran's 
death was related to an in-service incident of frostbite of his 
feet because it later required an operation on both feet, three 
days before his death that went "extremely badly."  

The Board notes that the VA surgical podiatry note from October 
[redacted], 2008, three days before the Veteran's death, is of record and 
does not note any complications with either debrided ulcer.

While the Board is sympathetic to the appellant's claim and has 
considered the argument presented by both the appellant and her 
representative, neither the appellant nor her representative is 
competent to render an opinion requiring medical expertise.  See 
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 
S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  In 
this case, the certificate of death does not indicate that the 
ischemic heart disease, HTN, CAD, congestive heart failure of 
diabetes was related to any incident of service, to include an 
incident of frostbite, and there is no other competent evidence 
of a connection between the cause of the Veteran's death and his 
active service.

Therefore, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  In so concluding, the Board in 
no way intends to minimize the Veteran's sacrifices for his 
country, which are deserving of the highest respect.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than based on equity.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


